                Case 2:18-cv-03258-VAP-JPR Document 45 Filed 04/22/19 Page 1 of 2 Page ID #:210



                             1 BUCHALTER
                               A Professional Corporation
                             2 WILLMORE F. HOLBROW III (SBN: 169688)                          JS-6
                               1000 Wilshire Boulevard, Suite 1500
                             3 Los Angeles, CA 90017-1730
                               Telephone: 213.891.0700
                             4 Fax: 213.896.0400                                              APR 22, 2019
                               Email: wholbrow@buchalter.com
                             5
                                                                                                  BH
                                 Attorneys for Plaintiff SPIRIT CLOTHING COMPANY
                             6
                           BESHADA FARNESE LLP
                             7
                           PETER J. FARNESE (SBN: 251204)
                         8 11601 Wilshire Boulevard, Suite 500
                           Los Angeles, CA 90025
                         9 Telephone: 310.356.4668
                           Fax: 310.388.1232
                        10 Email: pjf@beshadafarneselaw.com

                        11 EPSTEIN DRANGEL LLP
                           ASHLY E. SANDS (AS 7715)
                        12 KERRY B. BROWNLEE (KB 0823)
                           60 East 42nd Street, Suite 2520
                        13 New York, NY 10165
                           Telephone: 212.292.5390
                        14 Facsimile: 212.292.5391

                        15       Attorneys for Defendants PALM ANGELS S.R.L. and 1220 COLLINS AVENUE,
                                 INC. dba The Webster
                        16

                        17
                                                     UNITED STATES DISTRICT COURT
                        18
                                                   CENTRAL DISTRICT OF CALIFORNIA
                        19
                                 SPIRIT CLOTHING COMPANY,                Case No. 2:18-cv-03258-VAP-JPR
                        20                                               Honorable Judge Virginia A. Phillips
                                            Plaintiff,
                        21
                                      vs.                                [PROPOSED] ORDER FOR
                        22                                               DISMISSAL WITH PREJUDICE
                           PALM ANGELS S.R.L., COLLINS
                        23 AVENUE, INC., dba THE WEBSTER,

                        24                  Defendants.
                        25

                        26

                        27

                        28
     B UCHALTER                                                                            Case No. 2:18-cv-03258-VAP-JPR
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                   [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                Case 2:18-cv-03258-VAP-JPR Document 45 Filed 04/22/19 Page 2 of 2 Page ID #:211



                             1                                               ORDER

                             2          This matter came before the Court on Stipulation filed by Plaintiff Spirit Clothing

                             3   Company and Defendants Palm Angeles S.R.L. and COLLINS AVENUE, INC., dba THE

                             4   WEBSTER. In view of the Stipulation, the Court hereby DISMISSES the Complaint and

                             5   Counterclaim, with prejudice.

                             6

                             7   Dated: April 21, 2019
                                                                              Hon. Judge Virginia A. Phillips
                             8                                                United States District Judge
                             9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     B UCHALTER                                                                   2.                   Case No. 2:18-cv-03258-VAP-JPR
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
